DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 23-33 are pending (claim set as filed on 12/08/2021).
	
Priority
	This application filed on 06/22/2016 is a 371 of PCT/US2015/010066 filed on 01/02/2015, which claims a provisional application no. 61/923,373 filed on 01/03/2014. 

Withdrawal of Rejections
The response and amendments filed on 12/08/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous provisional double patent rejection over co-pending application no. 15/939,948 has been withdrawn necessitated by Applicant’s amendment to culturing “skin fibroblast cells” whereas co-pending ‘948 is directed to culturing lymphocyte cells for diagnosing Alzheimer’s disease.


Claim Objections
	Independent claims 23 and 32 were amended to recite the abbreviations of “ADD” and “AC” and therefore are objected to because an abbreviation should be preceded in its first occurrence by the specific identity of the entity which said abbreviation is intended to represent. Thereafter, the use of the abbreviation in the claims will be understood.

Maintained Rejection
Claim Rejections - 35 USC §101, Subject Matter Eligibility
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-33 are rejected under 35 U.S.C. 101 because they are drawn to ineligible subject matter.
STEP 1: Is the claim directed to a process, machine, manufacture, or a composition of matter?
Yes, the claims are directed to a process of diagnosing Alzheimer’s disease in a human subject.
STEP 2A (Prong One): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recites at least one judicially recognized exception(s) of: a law of nature and/or an abstract idea. In particular, under the broadest reasonable 
(a) a law of nature: the recitation of “whereby the subject has Alzheimer’s disease if, when the A/N values” are plotted to form a curve having a slope greater the values of a non-ADD fibroblast describes a correlation or relationship between the increase in aggregation rate in a patient’s aggregates sample and the presence of Alzheimer’s disease in the patient. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes (law of nature).
(b) an abstract idea: the recitation of “determining the A/N values” by plotting on a graph to determine the slope curve under BRI describes an abstract idea that falls within the mental processes groupings of abstract ideas which are concepts performed by calculations (including an observation, evaluation, judgment, or opinion).  
STEP 2A (Prong Two): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the exception is not integrated into a practical application of the exception. The additional elements or a combination of elements in the claims does not impose a meaningful limit on the judicial exception. For example, the claims stop after the judicial exception and thus, it does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo).

No, the claimed invention is directed to a law of nature and/or an abstract idea without significantly more. The claims recite judicial exception(s) wherein the calculation via graph plotting  describes a correlation or relationship and the recitation of “determined” if the subject has Alzheimer’s disease under BRI describes an abstract idea that falls within the mental processes groupings of abstract ideas which are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion). This judicial exception is not integrated into a practical application because the additional elements of obtaining a sample in order to perform tests is well-understood, routine, and conventional activity for those in the field of diagnostics. Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., a mere data gathering step necessary to use the correlation. The culturing of cells for a time period merely instructs a scientist to use any generic culture conditions or an environment necessary for cell viable growth and the determining, evaluating, and comparative steps are considered various common practices that are routine and conventional activities performed by visual observation, abstract mental analysis, and pathological side by side comparison. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. The claim here does not invoke any of the considerations that courts have identified as providing significantly more than the exception.

Therefore, the claims, as a whole, are considered as processes directed to judicially recognized exceptions without amounting to significantly more from what occurs in nature and thus, are not eligible subject matter under 35 U.S.C. §101.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 12/08/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the subject matter eligibility rejection. 
In response to Applicant’s argument (addressing page 5 of the remarks) that “the Examiner cites a single reference as disclosing the morphological analysis of fibroblasts … is not sufficient to show that morphological analysis of cells is well-understood, routine, and 
2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

Therefore, the instant specification may be used to determine well-understood, routine, and conventional activity. Accordingly, the instant specification at ¶ [021] actually discloses that “Cells may be cultured and the area and number of aggregates may be determined as described in U.S. Patent No. 8,658,134, which is incorporated herein by reference for its disclosure of the
‘Morphology’ assay”. Thus, said patent ‘134 is another reference that supports morphological analysis of fibroblast cells as well-known, routine, and conventional activity (see, for example, patent ‘134 at col. 4, lines 18-25). 

Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chirila (WO 2012/155051 A1 - cited in the IDS filed on 10/04/2016).
Chirila’s general disclosure relates to methods of diagnosing Alzheimer’s disease based on quantitatively measured complexity of skin-sampled fibroblast networks (see abstract & ¶ [002], [005]).
Regarding base claims 23 and 32, Chirila teaches “A method of diagnosing Alzheimer’s disease in a subject, the method comprising:
(a) obtaining two samples of fibroblast skin cells from the subject;
(b) treating one of the cell samples with an amyloid beta peptide (Aβ);
(c) culturing each of the Aβ-treated and untreated cell samples in a culture medium;
(d) imaging each of the Aβ -treated and untreated cell samples to obtain at least one image of each sample;
(e) analyzing the at least one image of each sample by at least one morphological analysis method relative to a control known to have Alzheimer’s Disease (AD); and
(f) diagnosing the subject based on the analysis of step (e), wherein if both of the Aβ-treated and untreated cell samples have an AD-like phenotype, the diagnosis is positive for AD, and if the Aβ -treated cell sample has an AD-like phenotype and the untreated cell sample does not, the diagnosis is negative for AD” (see page 32, claim 1, and ¶ [069], [074]: Example 1).
Regarding the A/N values of aggregation, Chirila further teaches wherein step (e) comprises determining cell aggregation characteristics chosen from the existence of large aggregates, the attachment of cells to aggregates, evidence of aggregates growing, the density of aggregates (number per unit area), appearance of edges within aggregate networks (see page 32: claims 2-3). Chirila teaches Fig. 4 shows precision in the determination of average aggregate area per number of aggregates and Fig. 4B plots the area per number of aggregates as a function of initial cell density, showing an exponential relationship (solid lines) with a steeper rise for AD slope evaluation) (see ¶ [009], [084]-[089]).
Regarding claims 24-25, Chirila teaches “a positive diagnosis for AD is made when two or more of the analysis methods independently give a positive diagnosis for AD. In other embodiments, a positive diagnosis for AD is made when all analysis methods (e.g., two different techniques, three different techniques, four different techniques, or five different techniques) independently give a positive diagnosis for AD” (see page 33: claim 9 & ¶ [067]). Chirila teaches the diagnostic assay is morphological analysis (see ¶ [025], [069]-[070], [044]).
Regarding claims 26-28 pertaining to the culturing time period, Chirila teaches culturing the Aβ-treated and untreated cell samples from about 24 hours to about 48 hours (see claim 14 and ¶ [007]).
Regarding claims 23(b), Chirila teaches culturing the skin fibroblast and imaging the fibroblast network changes. The images are taken at about 20 minutes to even about 72 hours or more after culturing (see ¶ [036]). Chirila teaches measuring the number of aggregates on a 10x image and an average number of 9 counting squares was used for cell counting with 50 cells/mm3 (e.g. 450 cells/10x) (see ¶ [039], [0104]-[0105], [0111]). Chirila teaches “after network degeneration (e.g., about 48 hours), cells migrate and reach confluence within a few days. This recovery is captured by a linear increase in fractal dimension. Recovery as measured by the slope and intercept of the fractal curves therefore shows quantifiable differences between AD, non-ADD, and AC cells” (see ¶ [049], [085]). Fig. 4 shows precision in the determination of average aggregate area per number of aggregates and Fig. 4B plots the area per number of aggregates as a function of initial cell density, showing an exponential relationship (solid lines) 
Regarding claims 23(a) and 29-31, Chirila teaches the culture medium comprises a preparation rich in extracellular matrix (ECM) proteins and further comprises at least one of laminin, collagen IV, heparin sulfate proteoglycans, and entactin/nidogen (see ¶ [029]). Chirila teaches the preparation further comprises TGF-beta, epidermal growth factor, insulin-like growth factor, fibroblast growth factor, tissue plasminogen activator, and/or other growth factors (see ¶ [030]). Chirila teaches wherein the preparation is Matrigel (see ¶ [007]-[013]). Chirila teaches the preparation is extracted from a tumor, such as the Engelbreth-Holm-Swarm (EHS) mouse sarcoma (see ¶ [029]).

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chirila as applied to 23-33 above, and in view of Khan (US 2007/0082366 A1 - cited in the IDS filed on 10/04/2016, citations made to the US Patent No. 7,595,167 B2) - all previously cited references.
The teachings of Chirila is discussed above.
However, Chirila does not teach: wherein the diagnostic assays being AD-Index (claims 25 and 33). 
Khan’s general disclosure is directed to a method of diagnosing Alzheimer’s disease in a subject by detecting alterations in the ratio of two specific phosphorylated MAP kinase proteins Examiner’s note: the specification defines an AD-index to mean a diagnostic assay for Alzheimer’s disease based on the ratio of phosphorylated first and second MAP kinase proteins (see ¶ [0034] of the pre-grant specification) and therefore, Khan’s disclosure meets the limitation of AD-index. Khan discloses that “the present inventors have identified, for the first time, unique Alzheimer’s disease-specific molecular biomarkers useful for the diagnosis of Alzheimer’s disease in a highly sensitive and highly specific manner compared to previously known diagnostic tests” (see col. 2, lines 28-36). 
Khan teaches “Preferably, they are skin fibroblasts, but any other peripheral tissue cell (i.e. outside of the central nervous system) may be used in the tests of this invention if such cells are more convenient to obtain or process. Other suitable cells include, but are not limited to, blood cells such as erythrocytes and lymphocytes” (see col. 6, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a diagnostic assay of AD-index such as taught by Khan in the method of Chirila. The ordinary artisan would have been motivated to do so is because Khan teaches that such method of performing diagnostic assay of AD-index is highly sensitive and highly specific for diagnosing Alzheimer’s disease and therefore, it would reasonably provide for a more accurate diagnosis. The ordinary artisan would have had a reasonable expectation of success because both are directed to methods of diagnosing Alzheimer’s disease.

Examiner’s Response to Arguments
Applicant’s amendment and arguments filed on 12/08/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the cited references of record. 
. 

New Grounds of Rejection
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7 of U.S. Patent no. 8,658,134 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘134 teaches “A method of diagnosing Alzheimer’s disease in a human subject comprising the steps of (a) obtaining one or more fibroblast cells from a human subject; (b) culturing the one or more fibroblast cells for a time period to achieve cell aggregation, wherein the one or more fibroblast cells are cultured in a protein mixture comprising an extracellular matrix preparation chosen from laminin, collagen, heparin sulfate proteoglycans, entactin/nidogen, and/or combinations thereof; (c) determining the average area of cell aggregates and dividing the average area by the greater than the area per number of aggregates determined using the non-Alzheimer's Disease cells”.

Conclusion
	No claims were allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653